DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
	
In claims 1 and 7, the limitation “camera module located at the front end” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “module” and functional language “located at”. For the purpose of examination, this will be interpreted as a camera or general imaging device capable of capturing pictures. 
In claims 1 and 7, the limitation “communication module coupled to the camera module” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “module” and functional language “coupled to”. For the purpose of examination, this will be interpreted as any material used to transfer information throughout the system.
In claim 1, the limitation “computer apparatus in communication connection with” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “apparatus” and functional language “in communication connection”. For the purpose of examination, this will be interpreted as a CPU or general computer capable of receiving information transferred from the system. 
In claim 4, the limitation “computer apparatus further filters out noise” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “apparatus” and functional language “filters out”. For the purpose of examination, this will be interpreted as a CPU or general computer capable of acting as a filter to reduce noise. 

In claim 6, the limitation “processing module further preprocesses” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “module” and functional language “preprocesses”. For the purpose of examination, this will be interpreted as a CPU or general computer capable of acting as a filter to reduce noise.
In claim 7, the limitation “input module receiving” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “module” and functional language “receiving”. For the purpose of examination, this will be interpreted as a CPU or general computer capable of receiving data.
In claim 7, the limitation “storage module storing” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “module” and functional language “storing”. For the purpose of examination, this will be interpreted as a CPU or general computer capable of storing patient information. 
In claim 7, the limitation “processing module inputting” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “module” and functional language “inputting”. For the purpose of examination, this will be interpreted as a CPU or general computer capable of inputting data. 
In claim 7, the limitation “output module, outputting” has been interpreted under U.S.C. 112(f) as a means plus function because of the non-structural term “module” and functional 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ummalaneni (US 10022192 B1).
Regarding claim 7, Ummalaneni discloses an intubation assistance system (see abstract “Navigation of an instrument within a luminal network can include image-based branch detection and mapping””), comprising: 
an endoscope apparatus (see col 1 lines 16-18 “During a procedure, a flexible tubular tool or instrument, such as an endoscope, may be inserted into the patient's body”), comprising: 
a flexible hose (see col 16 lines 49-50 “medical instrument 70 comprises an elongated shaft 71”) also (see col 16 line 65 – col 17 line 1 “The elongated shaft 71 is designed to be delivered through either an anatomical opening or lumen, e.g., as in endoscopy … The elongated shaft 66 may be either flexible (e.g., having properties similar to an 
a camera module, located at a front end of the flexible hose, to capture a plurality of airway images in a process that the flexible hose enters an airway (see col 17 lines 55-62 “In endoscopy, the elongated shaft 71 houses a number of components to assist with the robotic procedure … The shaft 71 may also accommodate wires and/or optical fibers to transfer signals to/from an optical assembly at the distal tip, which may include of an optical camera”) where the endoscope is inserted into a patient body to visualize airways as seen in see col 1 lines 16-18.
a communication module, coupled to the camera module, to send the plurality of airway images captured by the camera module (see col 10 lines 46-48 “the tower 30 may include opto-electronics equipment for detecting, receiving, and processing data received from the optical sensors or cameras”) where the camera captures airway images. 
Further, Ummalaneni discloses a computer apparatus (30), comprising: 
an input module, receiving target patient data of the target patient (see col 12 lines 26-34 “the console 16 allows for both a user interface for receiving user input and a display screen (or a dual-purpose device such as, for example, a touchscreen 26) to provide the physician user with both pre-operative and intra-operative data. Potential pre-operative data on the touchscreen 26 may include pre-operative plans, navigation and mapping data derived from pre-operative computerized tomography (CT) scans, and/or notes from pre-operative patient interviews”) where notes from pre-operative patient interviews could include patient data or pathological data. 
a storage module, storing a patient database, wherein the patient database comprises airway data (see col 30 lines 31-37 “The model data repository 425 is a data storage device that stores data representing a model of the luminal network of the patient…such a model can provide 3D information…of patient airways”) also (see col 30 lines 40-42 “The endoscope imaging data repository 480 is a data storage device that stores image data received from a camera at a distal end of an endoscope”). Ummalaneni further discloses the database comprising pathological data that correspond to each patient (see col 12 lines 26-34 “the console 16 allows for both a user interface for receiving user input and a display screen (or a dual-purpose device such as, for example, a touchscreen 26) to provide the physician user with both pre-operative and intra-operative data. Potential pre-operative data on the touchscreen 26 may include pre-operative plans, navigation and mapping data derived from pre-operative computerized tomography (CT) scans, and/or notes from pre-operative patient interviews”) where notes from pre-operative patient interviews could include patient data or pathological data. Ummalaneni further discloses where each airway data comprises a plurality of airway images of an airway corresponding to the patient and a three-dimensional model of the airway (see col 30 lines 31-37 “The model data repository 425 is a data storage device that stores data representing a model of the luminal network of the patient…such a model can provide 3D information…of patient airways”) also (see col 30 lines 40-42 “The endoscope imaging data repository 480 is a data storage device that stores image data received from a camera at a distal end of an endoscope … The image data can be discrete images or series of image frames in a video sequence”).
a processing module, inputting the pathological data of the patients (see col 33 lines 40-43 “Navigating to a particular point in a luminal network of a patient's body may require certain steps to be taken pre-operatively in order to generate the information needed to create the 3D model of the tubular network”) where pre-operative steps includes obtaining pathological data as highlighted in col 12 lines 26-34. Ummalaneni further discloses inputting the three-dimensional models to a first learning model (see col 33 lines 40-57  “the navigation path may be identified programmatically by analysis of the model… 3d model of the tubular network”), wherein the first learning model provides first logic to evaluate a correlation between one or more eigenvalues in the pathological data and the three-dimensional model of the corresponding airway (see col 33 lines 43-46 “Navigating to a particular point in a luminal network of a patient's body may require certain steps to be taken pre-operatively in order to generate the information needed to create the 3D model of the tubular network and to determine a navigation path within it. As described above, a 3D model may be generated of the topography and structure of the specific patient's airways … interfacing with a computer display that can show the 3D model”), and inputting the target patient data to the first learning model (see col 33 lines 43-46 “Navigating to a particular point in a luminal network of a patient's body may require certain steps to be taken pre-operatively in order to generate the information needed to create the 3D model of the tubular network”) endoscope imaging data repository 480 and model data repository 425 and can compare this data to determine endoscope positioning. For example, the image analyzer 435 can access volume-rendered or surface-rendered endoluminal images of the airway tree from the model scans and can compare the rendered images with the real-time image or video frames from the imaging device 315”). 
an output module, outputting the guidance information (see col 26 lines 59-67 “the displays 202 may include electronic monitors (e.g., LCD displays, LED displays, touch-sensitive displays), virtual reality viewing devices… can display a 3D model of the patient's luminal network and virtual navigation information”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ummalaneni (US 10022192 B1) in view of Non-Patent Literature “Visual SLAM for Handheld Monocular Endoscope” by Grasa et al.

Regarding claim 1, Ummalaneni discloses an airway model generation system (see abstract “Navigation of an instrument within a luminal network can include image-based branch detection and mapping”), comprising: 
an endoscope apparatus (see col 1 lines 16-18 “During a procedure, a flexible tubular tool or instrument, such as an endoscope, may be inserted into the patient's body”), comprising: 
a flexible hose (see col 16 lines 49-50 “medical instrument 70 comprises an elongated shaft 71”) also (see col 16 line 65 – col 17 line 1 “The elongated shaft 71 is designed to be delivered through either an anatomical opening or lumen, e.g., as in endoscopy … The elongated shaft 66 may be either flexible (e.g., having properties similar to an 
a camera module, located at a front end of the flexible hose, to capture a plurality of airway images in a process that the flexible hose enters an airway (see col 17 lines 55-62 “In endoscopy, the elongated shaft 71 houses a number of components to assist with the robotic procedure … The shaft 71 may also accommodate wires and/or optical fibers to transfer signals to/from an optical assembly at the distal tip, which may include of an optical camera”) where the endoscope is inserted into a patient body to visualize airways as seen in see col 1 lines 16-18.
a communication module, coupled to the camera module, to send the plurality of airway images captured by the camera module (see col 10 lines 46-48 “the tower 30 may include opto-electronics equipment for detecting, receiving, and processing data received from the optical sensors or cameras”) where the camera captures airway images. 
However, Ummalaneni does not explicitly disclose a computer apparatus, in communication connection with the communication module of the endoscope apparatus, to obtain the plurality of airway images sent by the communication module, and to establish a three-dimensional model of the airway by using a simultaneous localization and mapping (SLAM) technology based on the plurality of airway images.
In an analogous imaging field of endeavor, this is disclosed by Grasa et al. (see abstract “a monocular visual SLAM algorithm tailored to deal with medical image sequences in order to provide an up-to-scale 3-D map of the observed cavity and the endoscope trajectory at frame rate”) where images of the cavity could be those of an airway. 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Ummalaneni to include a SLAM algorithm into the endoscope apparatus as disclosed by Grasa. Using SLAM technology would provide the user with greater guidance information of the endoscope system within the airways of a patient and allow for a more detailed 3D model, thus leading to a more detailed diagnosis and ultimately greater patient care. 

Regarding claim 8, Ummalaneni discloses the intubation assistance system according to claim 7, however does not explicitly disclose wherein the processing module further inputs the plurality of airway images of the patients to a second learning model. This is disclosed by Grasa in an analogous imaging field of endeavor (see section I “the information gathered by the sensor is taken as the input data to the algorithm”), where the information gathered by the sensor is that of a cavity. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Ummalaneni to incorporate image information into a learning algorithm as disclosed by Grasa. This would allow the system to use the image data, along with other data to develop a detailed 3D model of the airway, thus providing a more detailed diagnosis. 
Further, Ummalaneni discloses wherein the second learning model provides second logic to evaluate a correlation between one or more eigenvalues in the plurality of airway generating and using depth information from endoscope images to determine an initial endoscope position, by analyzing multiple navigation-related data sources to increase accuracy in estimation of location and orientation of a medical instrument within the luminal network”), and inputs the plurality of target airway images of the target patient to the second learning model (see col 33 lines 40-43 “Navigating to a particular point in a luminal network of a patient's body may require certain steps to be taken pre-operatively in order to generate the information needed to create the 3D model of the tubular network”) where pre-operative steps includes obtaining pathological data and patient data as highlighted in col 12 lines 26-34 , to evaluate, based on the second logic, a probability with which the at least one disease occurs (see col 34 lines 15-29 “the state estimator 440 can implement a Bayesian framework to determine the state and corresponding probability …  This process employs the Bayes rule, which indicates a conditional probability, for example, how likely is event A if event B happens”).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ummalaneni (US 10022192 B1) in view of Non-Patent Literature “Visual SLAM for Handheld Monocular Endoscope” by Grasa et al. as applied to claim 1, further in view of Nerurkar (US 20170336511 A1).
Regarding claim 2, Ummalaneni discloses the airway model generation system according to claim 1, however does not explicitly disclose wherein the endoscope apparatus further comprises an inertial measurement module, the inertial measurement module comprises at IMU can be employed to generate pose information along multiple axes of motion, including translational axes, expressed as X, Y, and Z axes of a frame of reference for the electronic device 100, and rotational axes, expressed as roll, pitch, and yaw axes of the frame of reference for the electronic device 100”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ummalaneni to include an inertial measurement unit to obtain movement signals as disclosed by Nerukar in para. [0018]. This would allow the user to learn the moving direction and acceleration change to the flexible hose, thus providing more details of the images being captured by the endoscope. 
Ummalaneni further does not explicitly disclose the computer apparatus establishing the three-dimensional model of the airway based on the at least one inertial signal and the plurality of airway images and by using a visual-inertial odometry (VIO) technology. This is disclosed by Nerurkar in an analogous imaging field of endeavor (see para. [0003] “Machine vision and display techniques, such as simultaneous localization and mapping (SLAM), visual inertial odometry (VIO), area learning applications, augmented reality (AR), and virtual reality (VR), often rely on the identification of objects within the local environment of a device through the analysis of imagery of the local environment captured by the device. To support these techniques, the device navigates an environment while simultaneously constructing a map of the environment or augmenting an existing map or maps of the environment”). 
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ummalaneni (US 10022192 B1) in view of Non-Patent Literature “Visual SLAM for Handheld Monocular Endoscope” by Grasa et al, further in view of Nerurkar (US 20170336511 A1) as applied to claim 2, and further in view of Liane (US 20160370177 A1).
Regarding claim 3, Ummalaneni discloses the airway model generation system according to claim 2, however does not explicitly disclose wherein the at least one inertial measurement unit is evenly distributed in a long axis direction of the flexible hose. This is disclosed by Laine in an analogous imaging field of endeavor (see para. [0055] “the system 200 includes five IMUs 222, with two IMUs 222a and 222e located at the ends of the optical fiber 216, and the other three IMUs 222b-222d evenly distributed along the length of the optical fiber 216”) where optical fibers can be used in endoscopes (see para. [0007] “optical fibers can be used in a variety of medical instruments, including catheters, endoscopes”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ummalaneni to include an inertial measurement unit (IMU) distributed evenly along the length of an endoscope as taught by Laine. This would . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ummalaneni (US 10022192 B1) in view of Non-Patent Literature “Visual SLAM for Handheld Monocular Endoscope” by Grasa et al, further in view of Nerurkar (US 20170336511 A1) as applied to claim 2, and further in view of Non-Patent Literature “Visual-Inertial Odometry: Efficiency and Accuracy” by Zheng et al. 
Regarding claim 4, Ummalaneni discloses the airway model generation system of claim 2, however does not explicitly disclose wherein the computer apparatus further filters out noise from the at least one inertial signal. This is disclosed by Zheng in an analogous imaging field of endeavor (see abstract “An extended Kalman filter (EKF) VIO algorithm is re-formulated in the DEEP framework, using measurements from a rolling-shutter camera”) where EKF filters are known to filter noise.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ummalaneni to include an extended Kalman filter (EKF) as disclosed by Zheng. This would allow the user to obtain clear inertial data to be used in VOI technology. This would contribute to a more accurate reading for the 3D model. 



5 is rejected under 35 U.S.C. 103 as being unpatentable over Ummalaneni (US 10022192 B1) in view of Non-Patent Literature “Visual SLAM for Handheld Monocular Endoscope” by Grasa et al. as applied to claim 1, further in view of Ummalaneni (US 10555778 B2).
Regarding claim 5, Ummalaneni discloses the airway model generation system according to claim 1, however does not explicitly disclose wherein the computer apparatus comprises a processing module, and the processing module is configured to perform the following steps: loading the plurality of airway images; capturing a plurality of feature points of the plurality of airway images by using a feature region detection algorithm; and converting a moving direction and displacement of the flexible hose based on changes of locations and values of the plurality of feature points of each airway image, to reestablish a three-dimensional model by using the SLAM technology.
This is disclosed by Grasa, who in an analogous imaging field of endeavor discloses loading the plurality of airway images (see abstract “a monocular visual SLAM algorithm tailored to deal with medical image sequences”) where images of the cavity could be those of an airway. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ummalaneni to include a computer algorithm capable of dealing with medical image sequences as disclosed by Grasa. This would allow the user to utilize a plurality of airway images in a computer algorithm to create a detailed 3D model of an airway. A more detailed model would allow for more accurate diagnosis and greater care. 

In an analogous imaging field of endeavor, Grasa discloses capturing a plurality of feature points of the plurality of airway images (see Section V part B “Up to 40 map features are measured per frame”) by using a feature region detection algorithm (see section I “estimate, simultaneously, both the environment structure (a map of 3-D points) and the sensor location with respect to that map”) where an algorithm is used to add and remove features of the map, which is described further in section III (see section III “to extract and recognize the map features”).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ummalaneni to include a way of capturing many feature points from a plurality of frames as disclosed by Grasa. This would allow the system to have a more detailed version of the images at each frame, thus providing for a more detailed 3D model and diagnosis. 
Further, Ummalaneni does not explicitly disclose converting a moving direction and displacement of the flexible hose based on changes of locations and values of the plurality of feature points of each airway image to reestablish a three-dimensional model by using the SLAM technology.
In another analogous field of endeavor, Ummalaneni (US 10555778 B2) discloses converting a moving direction and displacement of the flexible hose based on changes of locations and values of the plurality of feature points of each airway image (see col 31 lines 36-43 “The instrument can be attached to an instrument positioning device (e.g., a move the instrument through the luminal network. A system employing the method 1400 can include a processor configured with instructions that cause a processor to execute the method 1400. The method 1400 is provided by way of example only and the image-based branch detection and mapping can be implemented) where method 1400 (see col 32 lines 9-10 “also determines one or more features of the detected openings”). 
Ummalaneni (US 10555778 B2) however, does not disclose the conversion being used to reestablish a three-dimensional model by using SLAM technology. In an analogous imaging field of endeavor, Grasa discloses to reestablish a three-dimensional model by using the SLAM technology (see section I “estimate, simultaneously, both the environment structure (a map of 3-D points) and the sensor location with respect to that map”) where a 3D model is produced as a result of the SLAM technology used in Grasa.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Ummalaneni to include moving direction and displacement of the instrument as disclosed by Ummalaneni (US 10555778 B2). This would allow the user to capture more features at different locations of the luminal network, thus leading to a more detailed model and diagnosis. It also would have been obvious to include a processing module capable of producing a 3D model using SLAM as disclosed by Grasa. This would allow for the movement data to be incorporated into the model, thus allowing for a more detailed 3D model.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Ummalaneni (US 10022192 B1) in view of Non-Patent Literature “Visual SLAM for Handheld Monocular Endoscope” by Grasa et al. and Ummalaneni (US 10555778 B2) as applied to claim 5, in view of Lurie (US 20170046833 A1).
Regarding claim 6, Ummalaneni discloses the airway model generation system according to claim 5, however does not disclose wherein the processing module further preprocesses the plurality of airway images, to remove a noise region from the plurality of airway images. This is disclosed by Lurie in an analogous imaging field of endeavor (see para. [0019] “The image processing program configures the processor to preprocess a plurality of images, the plurality of images comprising images captured by an endoscope, wherein the plurality of images includes images of at least a portion of an organ) where an organ can be considered lungs. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ummalaneni to include a processor to preprocess endoscope images of an organ as disclosed by Lurie. Preprocessing is a broad term that includes filtering of noise. This would allow the user to obtain clear images of the lungs, thus providing for a more detailed diagnosis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/             Examiner, Art Unit 3793  

/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793